NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                      AUG 10 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No.    14-50031

                  Plaintiff-Appellee,            D.C. No.
                                                 2:10-cr-00923-SJO-44
   v.

 RASHAAD LARAY LAWS, AKA Henry                   MEMORANDUM*
 Anderson, AKA Big Time, AKA Seal C,

                  Defendant-Appellant.

                    Appeal from the United States District Court
                        for the Central District of California
                     S. James Otero, District Judge, Presiding

                        Argued and Submitted July 5, 2016
                              Pasadena, California

Before: MURGUIA and WATFORD, Circuit Judges, and BOLTON,** District
Judge.


        Appellant Rashaad Laws appeals his convictions for racketeering conspiracy

in violation of 18 U.S.C. § 1962(d) and drug trafficking conspiracy in violation of


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The Honorable Susan R. Bolton, United States District Judge for the
District of Arizona, sitting by designation.
21 U.S.C. § 846. Laws challenges the sufficiency of the evidence used to convict

him of the Racketeer Influenced and Corrupt Organizations Act (“RICO”) and drug

trafficking conspiracies. This Court has jurisdiction over this direct appeal pursuant

to 28 U.S.C. § 1291. We affirm.

    We review a claim for sufficiency of the evidence de novo. United States v.

Garcia-Paz, 282 F.3d 1212, 1217 (9th Cir. 2002). A conviction is supported by

sufficient evidence if, in viewing evidence in the light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the

crime beyond a reasonable doubt. United States v. Wright, 215 F.3d 1020, 1025 (9th

Cir. 2000) (citing Jackson v. Virginia, 443 U.S. 307, 319 (1979)). Laws’s sufficiency

of the evidence argument fails as to both his RICO conspiracy1 and drug trafficking

conspiracy counts. On the RICO conspiracy count, the Government’s evidence

showed that Laws participated in gang activity including robberies; bought, sold,

and made drugs; and encouraged other members to do the same including taking

other members on “missions” to prove themselves. A rational jury could have

concluded that Laws knowingly participated in the RICO conspiracy. See United

States v. Dunn, 564 F.2d 348, 357 (9th Cir. 1977) (noting that even a slight

connection between the defendant and the conspiracy is sufficient to show knowing



1
 The predicate offenses of the RICO conspiracy alleged in the indictment included
robbery, murder, and drug trafficking.

                                          2
participation). The Government also presented sufficient evidence to support Laws’s

drug trafficking conspiracy conviction. See United States v. Moe, 781 F.3d 1120,

1125 (9th Cir. 2015) (requiring more than a buyer-seller relationship for a conviction

on a drug trafficking conspiracy). The Government’s evidence showed that Laws

resupplied gang members with drugs, benefitted from the gang’s drug selling

monopoly, and operated a cocaine stash house where he and other gang members

converted cocaine to crack cocaine for resale. A rational jury could have concluded

that Laws knew of and participated in the gang’s drug trafficking conspiracy. Wright,
215 F.3d at 1025.

AFFIRMED.




                                          3